Citation Nr: 0529103	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for residuals of a 
lower back injury, finding that new and material evidence had 
not been submitted to reopen the claim.  In September 2004, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO. 

On September 23, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

The Board reopened this case in October 2004 finding that new 
and material evidence had been submitted, but remanded the 
case for additional development.  Unfortunately, not all of 
the requested development has been performed.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In April 2000, the veteran signed and submitted authorization 
forms regarding numerous private medical treatment records 
for his back.  As part of the October 2004 Board remand, the 
RO was directed to use the VA authorization forms to secure 
the named records.  Although the RO requested the veteran to 
submit additional authorization forms regarding this 
treatment in December 2004, the RO did not make any attempts 
to obtain the evidence using the authorization forms already 
of record.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  As indicated in the previous Board 
remand, the veteran notified the RO in 
April 2000 of medical records, for which 
he signed the proper release forms that 
showed intermittent treatment for his 
back condition from 1946 to present. The 
veteran has identified the following 
treatment sources:

Dr. Chuan Lee, New York 
Avenue, Union City. Treatment 
date: 1990

Dr. Charles James, Kennedy 
Boulevard Bayonne, New Jersey 
07002. Treatment dates: 1981 
to 1982

Dr. John Deduris (or 
Dedousis), 1166 Kennedy 
Boulevard, Bayonne, New 
Jersey 07002. Treatment 
dates: 1998 to present

Dr. Foddai, 146 Palisades 
Avenue, Jersey City, New 
Jersey. Treatment date: 1980

Dr. Stearnbaum and Dr. Levin, 
789 Avenue C, Bayonne, New 
Jersey 07002. Treatment date: 
1980

Dr. Faber, 122 Kennedy 
Boulevard, Jersey City, New 
Jersey. Treatment dates: 1946 
to 1980

The AMC should contact the private 
physicians and attempt to obtain the 
treatment records, and document all 
attempts in the file.  The Board notes 
that some of the identifying information 
is incomplete.  The RO should supplement 
the information to the extent possible.  
If the RO is unable to determine the 
correct address, or if the RO otherwise 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file, and the veteran should be 
notified, and given an opportunity to 
obtain those records for submission to 
VA.

2.  As indicated in the previous Board 
remand, if the RO obtains additional 
medical records, which show that he 
sustained a back injury in service, the 
AMC should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of the residuals of lower back 
injury. Specifically, the examiner first 
should identify all of the veteran's 
back disabilities and disorders.  The 
examiner next should determine whether 
it is at least as likely as not (50-50 
chance) that the veteran's current back 
disability is a residual of back injury, 
which was incurred during the veteran's 
period of service from April 1943 to May 
1946.  It is imperative that the 
examiner reviews the evidence in his 
rebuilt claims folder, including a 
complete copy of this REMAND. All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.  The 
examination report should be typed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


